Citation Nr: 1812615	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  08-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for generalized anxiety disorder with depressive features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1978 to January 1981, and from February 1983 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, May 2008, October 2008, March 2009, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Notably, in January 2008, the RO granted service connection for generalized anxiety disorder and assigned a 30 percent rating effective March 20, 2003.  In March 2009, the RO increased the initial rating to 70 percent effective June 30, 2008.  In July 2012, the Board assigned an effective date of March 20, 2003, for the 70 percent rating.  In addition, the Board remanded the issue of entitlement to an initial disability in excess of 70 percent for the psychiatric condition for further evidentiary development.  

The Board remanded the issue again in July 2017, for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The matter has now returned to the Board.  


FINDING OF FACT

For the entire rating period, the Veteran's service-connected generalized anxiety disorder has not been manifested by total occupational and social impairment due to psychiatric symptomatology.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for generalized anxiety disorder with depressive features have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9400 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran contends that he is entitled to an initial increased rating for his generalized anxiety disorder, which is currently rated as 70 percent disabling under DC 9400 and provides that generalized anxiety disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities.  

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See 38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45, (Aug. 4. 2014).  As this case was initially certified to the Board in November 2011, the DSM-5 is not for application in this case.  

In a March 2003 VA outpatient psychiatric note, the examiner provided a diagnosis of depression NOS (Not Otherwise Specified).  The examiner noted that the Veteran was cooperative, spontaneous, logical, and coherent.  The Veteran did not demonstrate any involuntary movements, orolingual dyskinesia, gross neurological deficits, or evidence of side effects due to medications.  The examiner further noted that the Veteran showed anxious/depressed/angry mood with congruent affect.  He had adequate memory, superficial insight, and poor judgment.  There was no evidence of active hallucinations, delusions, or harmful ideas to self or others.  Cognitive functions were preserved.  

In a June 2003 VA outpatient psychiatric note, the Veteran reported that he did not go out regularly and that he was more isolated.  He denied any delusions or hallucinations.  The examiner noted that the Veteran's mood was dysthymic and his affect was incongruent.  The examiner further noted that the Veteran got angry and upset.  He was anxious and could not sit still.  In addition, the examiner noted that the Veteran was obsessive about his physical conditions concerning surgery to repair a circumcision.  He tended to raise his voice and get upset while talking about his physical problems.  

The Veteran was logical, coherent, and goal-directed.  He denied suicidal ideations and hallucinations.  Based on his observations, the examiner concluded that the Veteran presented anxiety and depressive symptoms in an atypical way.  The examiner indicated that there was no evidence of psychosis, but that the intensity of the Veteran's anger suggested the need of major tranquilizers.  

In a September 2003 VA outpatient psychiatric note, the examiner noted that the Veteran continued to struggle with the problems related to his physical conditions.  He continued to feel frustrated due to the scars from the surgery to repair a circumcision.  The examiner further noted that the Veteran's mood was dysthymic and his affect was congruent.  He talked with some pressure and circumstantial speech.  On occasion, he became verbally agitated but manageable when redirected.  The Veteran's memory was preserved.  He denied suicidal ideations and hallucinations.  

Based on his observations, the examiner concluded that there were no changes in the Veteran's condition as identified in prior progress notes.  The examiner indicated that the Veteran's anxiety continued, and that the Veteran demonstrated paranoid-like ideas, but was logical and coherent.  

On VA examination in April 2008, the examiner noted the Veteran's diagnosis of generalized anxiety disorder with hysterical and obsessive features.  The Veteran reported experiencing a depressed mood every day for the past several years.  He also reported decreased motivation, difficulty sleeping, irritability, and anxiety.  

A mental status examination revealed that the Veteran was clean and casually dressed.  He was hyperactive, and his speech was rapid and loud.  The examiner noted that the Veteran was irritable, anxious, and agitated.  His affect was full.  He was oriented to person, time, and place.  His thought process was unremarkable, and he demonstrated preoccupation with one or two topics.  He denied delusions or hallucinations.  The examiner noted that the Veteran did not have homicidal thoughts; however, it was noted that there was presence of suicidal thoughts.  

The examiner continued the generalized anxiety disorder diagnosis and assigned a GAF score of 60.  The examiner concluded that the Veteran did not demonstrate total occupational and social impairment due to mental disorder signs and symptoms.  Furthermore, there was no reduced reliability and productivity due to mental disorder symptoms.  

In January 2009, a private psychiatric evaluation was conducted by a private physician Dr. L.F.  Dr. L.F. noted that the Veteran was doing well until he had surgery to repair a circumcision in June 1978.  The Veteran reported that the surgery was unsuccessful, and that his penis was deformed as a result of the surgery.  Dr. L.F. further noted that the Veteran had multiple evaluations by urologists and plastic surgeons who told him that he did not need surgery and that he needed psychological help.  

A mental status examination revealed that the Veteran was well-developed and underweight.  Dr. L.F. noted that the Veteran was easily irritated during the interview.  He was coherent and logical, but was very circumstantial and repetitive about the statements of his problems and very argumentative.  The Veteran was obsessive about the details of his problems, and his main topic of concern was about the deformity and the pain in his penis.  Dr. L.F. noted that there was no evidence of perceptual disturbances.  Furthermore, no suicidal or homicidal ideas were present; however, he had occasional death wishes due to his problems.  The Veteran continued to be very preoccupied about his circumstances.  His mood was worried and concerned, and affect was anxious.  

Dr. L.F. concluded that the Veteran suffered from body dysmorphic disorder and generalized anxiety disorder related to a surgical circumcision.  This has created severe anxiety and difficulty establishing relationships.  Dr. L.F. opined that the Veteran had severe occupational and social impairments due to his chronic psychiatric conditions.  

On VA examination in January 2009, the Veteran reported that he experienced anxiety described as restlessness, feelings of being keyed up, over the edge, frequent agitation without provocation, irritability with anger outbursts, and sleep difficulties.  He further reported decreased concentration, memory problems, and social isolation with seclusion at home.  

A mental status examination revealed that the Veteran was hyperactive, restless, and tense.  His speech was loud and pressured.  He was irritable, guarded, and agitated.  His affect was constricted.  He was oriented to person, time, and place.  His thought process was circumstantial, and he was preoccupied with one or two topics.  He denied delusions or hallucinations.  The examiner noted that the Veteran did not have homicidal thoughts or suicidal thoughts.  

The examiner provided a diagnosis of generalized anxiety disorder, severe with depressive features, and assigned a GAF score of 45.  The examiner opined that the Veteran was unable to function in a normal occupational environment since he is unable to interact adequately without others, maintain a reasonable degree of concentration, or keep a specific schedule or complete a normal workday due to sleep disturbances, decreased concentration with memory deficits and frequent irritability and anger outbursts.  

In December 2010, Dr. L.F. conducted a follow-up psychiatric evaluation.  In his report, Dr. L.F. provided the same observations and conclusion as provided in his January 2009 evaluation report; thus, there were no changes noted in Dr. L.F.'s assessment of the Veteran's psychiatric condition.  

On VA examination in February 2011, the Veteran reported the following symptoms: trouble sleeping, anxiety, lack of appetite, irritability, restlessness, sadness, and dysphoric mood.  

A mental status examination revealed that the Veteran was unkempt in appearance.  He was restless and tense.  His speech was spontaneous.  He was cooperative, and his affect was constricted.  His mood was dysphoric.  He was oriented to person, time, and place.  His thought process was illogical, and he was preoccupied with one or two topics.  He denied delusions or hallucinations.  The examiner noted that the Veteran did not have homicidal thoughts or suicidal thoughts.  

The examiner diagnosed a generalized anxiety disorder and assigned a GAF score of 55.  The examiner concluded that the Veteran did not demonstrate total occupational and social impairment due to mental disorder signs and symptoms.  Furthermore, there was no reduced reliability and productivity due to mental disorder symptoms.  

In November 2012, Dr. L.F. conducted another psychiatric evaluation.  Again, Dr. L.F. concluded that the Veteran suffered from body dysmorphic disorder and generalized anxiety disorder related to a surgical circumcision.  Dr. L.F. further indicated that the Veteran continued to suffer from severe depression and anxiety.  He was incapable of establishing relationships, lived isolated, withdrawn, and complained about the people that surrounded him.  Dr. L.F. opined that the Veteran had marked and severe occupational and social impairments due to his chronic psychiatric problems since 2000.  This condition has continued to deteriorate due to his characterological traits, poor insight, and extremely poor compliance with treatment.  

In a November 2012 VA examination, the examiner noted that the Veteran attended the evaluation alone, ambulating unassisted.  The Veteran was alert, with pressured and circumstantial speech, raising tone of voice sporadically.  Conversation was focused on his penile deformity.  The examiner noted that the Veteran was not suicidal or homicidal.  Judgment and insight were poor, and mood and affect were euthymic.  There were no indications of a perceptual or thought disorder.  The Veteran seemed to be in good contact with reality.  

The examiner diagnosed generalized anxiety disorder and personality disorder, with obsessive, paranoid, and narcissistic traits.  The examiner concluded that the Veteran demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

Based on the foregoing, at no point during the period of the appeal is the service-connected psychiatric disorder shown to have met the criteria for the higher rating of 100 percent.  As noted, a 100 percent rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

As discussed above, the Veteran's generalized anxiety disorder has manifested by restlessness, frequent agitation without provocation, irritability with anger outburst, sleep difficulties, depressed mood, and paranoia.  His overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment at any time during the appeal period to warrant a higher rating.  The Veteran does demonstrate some aspects of difficulty in adapting to stressful circumstances.  However, when considering the totality of all the evidence, as instructed by Mauerhan and Vazquez-Claudio, the Veteran's overall symptoms have not resulted, or more closely approximated, total social and occupational impairment, warranting a 100 percent rating.  

Accordingly, an initial rating in excess of 70 percent for PTSD is not warranted.  In so finding, the Board has considered the description of symptoms and functioning by the Veteran as competent and credible evidence in support of the claim.  However, as it pertains to the overall impairment of social and occupational functioning, the Board places greater probative weight on the mental status examinations and clinic impressions of the VA examiners and private physicians who have greater training and expertise in evaluating impairment associated with a psychiatric disability.  There is no doubt of material fact to be resolved in the Veteran's favor. 

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, as his symptoms have been primarily the same throughout the appeal period.  In this regard, an increased rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. §°5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.  

In addition, in March 2013, the RO granted retroactive entitlement to TDIU benefits, effective as of March 20, 2003.  However, the standards used for an award of TDIU and a total rating for generalized anxiety disorder are different.  A 100 percent rating for generalized anxiety disorder requires total occupational and social impairment.  Although the Veteran may be unable to secure or maintain substantial employment for TDIU purposes, it does not follow that he is totally impaired for purposes under the General Rating Formula.  As discussed above, his psychiatric disability does not approximate total occupational or social impairment under the General Rating Formula at any time during the appellate period.  Therefore, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial rating in excess of 70 percent for generalized anxiety disorder with depressive features is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


